ICJ_089_Lockerbie_LBY_USA_1998-02-27_JUD_01_PO_03_EN.txt. 143

DECLARATION OF JUDGE HERCZEGH
[Translation]

I voted against paragraphs 2 (a) and (b), and 3 of the operative part,
for reasons similar to those which were the subject-matter of the declara-
tion which I appended to the Judgment delivered today in the case con-
cerning Questions of Interpretation and Application of the 1971 Montreal
Convention arising from the Aerial Incident at Lockerbie (Libyan Arab
Jamahiriya v. United Kingdom).

I therefore request the reader to refer to the text of that declaration.

(Signed) Géza HERCZEGH.

32
